[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 08-16171                   AUGUST 14, 2009
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK


                     D. C. Docket No. 08-02202-CV-ODE-1

REGINALD WARREN, SR.,

                                                               Plaintiff-Appellant,

                                     versus

COUNTRYWIDE HOME LOANS, INC.,

                                                             Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (August 14, 2009)

Before TJOFLAT, EDMONDSON and MARCUS, Circuit Judges.

PER CURIAM:

      Reginald Warren, proceeding pro se, appeals the dismissal of his civil action

against Countrywide Home Loans, Inc. (“Countrywide), in which he alleged

violations of Georgia state law and the Fair Debt Collection Practices Act (the
“FDCPA”), 15 U.S.C. § 1692g(b).               On appeal, Warren argues that: (1)

Countrywide violated the FDCPA by failing to respond to his request for

verification of his debt before it proceeded with a foreclosure sale of his home, and

by failing to tell the major credit bureaus that he had disputed the debt; (2)

Countrywide violated the Federal Trade Commission Act (the “FTCA”), the Fair

Credit Reporting Act (the “FCRA”), and the Truth in Lending Act (the “TILA”).

After careful review, we affirm.

      We review the grant of a motion to dismiss under Fed.R.Civ.P. 12(b)(6) for

failure to state a claim de novo, accepting the allegations in the complaint as true

and construing them in the light most favorable to the plaintiff. Glover v. Liggett

Group, Inc., 459 F.3d 1304, 1308 (11th Cir. 2006). A pro se complaint should be

construed more liberally than formal pleadings drafted by lawyers.        Powell v.

Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990). However, our “duty to liberally

construe a plaintiff’s complaint in the face of a motion to dismiss is not the

equivalent of a duty to re-write it for [the plaintiff].” Snow v. DirecTV, Inc., 450
F.3d 1314, 1320 (11th Cir. 2006) (citation omitted).

      In addition, issues not briefed on appeal by a pro se litigant are deemed

abandoned. Horsley v. Feldt, 304 F.3d 1125, 1131 n.1 (11th Cir. 2002). Even

though we read pro se pleadings liberally, a pro se litigant who does not challenge



                                          2
an issue abandons that issue on appeal. See Irwin v. Hawk, 40 F.3d 347, 347 n.1

(11th Cir. 1994) (holding that a pro se litigant abandoned an issue by not

challenging it on appeal). Further, an issue may be deemed abandoned where a

party only mentions it in passing, without providing substantive argument in

support.    See Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir. 1998)

(refusing to reach an issue mentioned in passing in the plaintiff’s brief because the

issue had no supporting argument or discussion). Finally, we generally will not

consider an issue not raised in the district court. Access Now, Inc. v. Southwest

Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). This is so because, if we

regularly were to address issues not examined by the district court, we would waste

resources and deviate from the essential purpose of an appellate court. Id.

       As an initial matter, Warren did not argue before the district court that

Countrywide violated the FDCPA by failing to notify the major credit bureaus that

he had disputed his debt. Likewise, he did not present the district court with his

claims that Countrywide violated the FTCA, the FCRA, or the TILA.

Accordingly, we decline to address these arguments on appeal. See id.1

       1
         Moreover, although Warren did vaguely allege violations of “Georgia’s Procedural
Foreclosure Law” before the district court, he generally failed to offer any allegations pertaining
to Georgia law, or even which statutory provisions he was claiming Countrywide violated,
before the district court. In fact, the only specific allegation he made regarding Georgia law was
that Countrywide had “plaintiff’s home listed in the newspaper for sale” -- which is plainly a
requirement, and not a violation, of Georgia law. See O.C.G.A. § 44-14-162. The district court
therefore did not err in dismissing Warren’s Georgia law claims. Snow, 450 F.3d at 1320.

                                                 3
       We also reject Warren’s apparent argument -- construed loosely from his

brief -- that the district court erred by dismissing his claim that Countrywide

violated the FDCPA by failing to respond to his request for verification of his debt

before it proceeded with a foreclosure sale of his home. Congress enacted the

FDCPA to (a) stop debt collectors from using abuse debt collection practices,

(b) insure that debt collectors who refrain from such practices are not competitively

disadvantaged, and (c) promote consist state action to protect consumers from such

practices. 15 U.S.C. § 1692(e). Under the FDCPA, if a consumer notifies a debt

collector in writing that a debt is disputed, the collector must cease collection of

that debt until the debt collector verifies the debt and mails a copy of the

verification to the consumer. Id. § 1692g(b).

       The FDCPA defines a “debt collector” as a person who uses an

instrumentality of interstate commerce or the mails in a business which has the

principal purpose of collecting debts, or who regularly collects debts owed to

another. Id. § 1692a(6). Further, for the purpose of 15 U.S.C. § 1692f(6), the term

also includes “any person who uses any instrumentality of interstate commerce or

the mails in any business the principal purpose of which is the enforcement of



Further, while Warren lists several provisions of the Georgia Code that he claims were violated
in his appeal brief, we will not consider these claims since he failed to raise them in the district
court. Access Now, Inc., 385 F.3d at 1331.

                                                  4
security interests.” Id. § 1692a(6). Under § 1692f(6), a debt collector may not

take or threaten to take a consumer’s property in a nonjudicial action if (a) there is

no present right to the property through an enforceable security interest, (b) there is

no present intention to take possession of the property, or (c) the property is

exempt from being taken. Id. § 1692f(6).

      Notably, the FDCPA does not define “debt collection.” See id. § 1692a.

However, the plain language of the FDCPA supports the district court’s conclusion

that foreclosing on a security interest is not debt collection activity for purposes of

§ 1692g. See id. § 1692a(6). Indeed, the statute specifically says that a person in

the business of enforcing security interests is a “debt collector” for the purposes of

§ 1692f(6), which reasonably suggests that such a person is not a debt collector for

purposes of the other sections of the Act. See Fla. Right to Life, Inc. v. Lamar,

273 F.3d 1318, 1327 (11th Cir. 2001) (recognizing the interpretive canon of

expressio unius est exclusio alterius, which provides that “the expression of one

thing implies the exclusion of another”) (quotations omitted). Thus, if a person

enforcing a security interest is not a debt collector, it likewise is reasonable to

conclude that enforcement of a security interest through the foreclosure process is

not debt collection for purposes of the Act.




                                           5
      Following this reasoning, several courts have held that “an enforcer of a

security interest, such as a [mortgage company] foreclosing on mortgages of real

property . . . falls outside the ambit of the FDCPA except for the provisions of

section 1692f(6).” Chomilo v. Shapiro, Nordmeyer & Zielke, LLP, No. 06-3103

(RHK/AJB), 2007 WL 2695795, at *3-4 (D. Minn. Sept. 12, 2007); see also

Montgomery v. Huntington Bank, 346 F.3d 693, 699-700 (6th Cir. 2003) (finding

that enforcer of security interest falls outside of FDCPA provisions); Overton v.

Foutty & Foutty, LLP, No. 1:07-CV-0274-DFHTAB, 2007 WL 2413026, at *3-6

(S.D. Ind. August 21, 2007) (“If a person invokes judicial remedies only to enforce

the security interest in property, then the effort is not subject to the FDCPA (other

than § 1692f(6) and § 1692i(a)).”) (emphasis omitted); Trent v. Mortgage Elect.

Registration Sys., Inc., No. 3:06-CV-374-J-32HTS, 2007 WL 2120262, at *3-4

(M.D. Fla. July 20, 2007) (applying the analysis of the FDCPA to Florida’s

counterpart and finding that a mortgage foreclosure action did not qualify as debt

collection activity); Beadle v. Haughey, No. Civ. 04-272-SM, 2005 WL 300060, at

*3 (D.N.H. February 9, 2005) (“Nearly every court that has addressed the question

has held that foreclosing on a mortgage is not debt collection activity for purposes

of the FDCPA.”). We agree with the conclusions of these courts.




                                          6
      In short, since foreclosing on a home is not debt collection for purposes of

§ 1692g, Warren did not, and could not, state a claim under that provision based on

Countrywide’s foreclosure sale of his home. Accordingly, the district court did not

err by dismissing this claim, and we affirm.

      AFFIRMED.




                                          7